FILED
                             NOT FOR PUBLICATION                            MAY 04 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CORNELIA MARIBEL DE LEON DIAZ,                   No. 09-72396

               Petitioner,                       Agency No. A072-134-775

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 20, 2011 **

Before:        RYMER, THOMAS, and PAEZ, Circuit Judges.

       Cornelia Maribel De Leon Diaz, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her

appeal from an immigration judge’s decision denying asylum and restriction of

removal to Guatemala. We have jurisdiction under 8 U.S.C. § 1252. We review


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for abuse of discretion the denial of a motion to reopen, Mohammed v. Gonzales,

400 F.3d 785, 791-92 (9th Cir. 2005), and we deny the petition for review.

      The BIA did not abuse its discretion in denying De Leon Diaz’s motion to

reopen because the motion was filed more than six years after the BIA’s November

6, 2002, order, see 8 C.F.R. § 1003.2(c)(2), and De Leon Diaz failed to establish

that she acted with the due diligence required for equitable tolling, see Iturribarria

v. INS, 321 F.3d 889, 897 (9th Cir. 2003) (deadline can be equitably tolled “when a

petitioner is prevented from filing because of deception, fraud, or error, as long as

the petitioner acts with due diligence”).

      PETITION FOR REVIEW DENIED.




                                            2                                   09-72396